FILED
                           NOT FOR PUBLICATION                              JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ESTATE OF JOHN JAMES RYAN,                       No. 13-55041

              Plaintiff,                         D.C. No. 3:13-cv-00004-MMA-
                                                 DHB
  And

MYKAL S. RYAN, Special Administrator             MEMORANDUM*
for Estate of John James Ryan,

              Plaintiff - Appellant,

  v.

TIMOTHY M. HYDEN, a California
resident and as Trustee of the John and
Christy Ryan Family Trust; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                             Submitted July 22, 2014**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

      Mykal S. Ryan, Special Administrator for the Estate of John James Ryan,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging due process and equal protection violations in connection with the

enforcement of a default judgment. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a dismissal for failure to comply with a

prefiling order. In re Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion in dismissing this action

because Ryan failed to comply with the vexatious litigant order entered against

him, which required him to obtain court approval before filing an action involving

these defendants and issues. See id.

      We reject Ryan’s contentions of alleged judicial bias and prejudice.

      We deny Ryan’s outstanding requests.

      AFFIRMED.




                                          2                                       13-55041